REICH & TANG ASSET MANAGEMENT, LLC 600 Fifth Avenue New York, NY 10020-2302 May 3, 2010 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W., Judiciary Plaza Washington, D.C. 20549 Re:California Daily Tax Free Income Fund, Inc. File Nos. 33-10436; 811-4922; CIK: 0000806620 Ladies and Gentlemen: On behalf of California Daily Tax Free Income Fund, Inc. (the "Registrant") and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Securities Act"), I hereby certify that (i) the prospectus and Statement of Additional Information for the Registrant, that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 32 to Registrant's Registration Statement on Form N-1A ("the Amendment"), constituting the most recent amendment to this Registration Statement; and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission on April 30, 2010. Very truly yours, California Daily Tax Free Income Fund, Inc. /s/ Christine Manna By: Christine Manna Secretary
